Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

 Continued Examination Under 37 CFR 1.114
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/7/2021 has been entered.
 
Claim Status
Claims 1-25 are canceled.  Claims 26-45 are newly added.

Response to Applicant Remarks
  With regard to the rejections under 35 USC 101, Applicant remarks, 
“…claim elements do not describe any of the examples of commercial or legal interactions described in the 2019 Guidance (e.g., agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). Nor do such claim elements merely recite “fundamental economic principles or practices” or “managing personal behavior or relationships or interactions between people,” or a similar practice such as with the “intermediated settlement” of Alice Corp. Pty. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354 (2014), “hedging, or protecting against risk” of Bilski v. Kappos, 561 U.S. 593 (2010), or “the conversion of binary numbers” in Gottschalk v. Benson, 409 U.S. 63 (1972). Thus, under Prong One of Step 2A, the present claims recite patent-eligible subject matter.” (Page 14 of Remarks).
 Examiner respectfully disagrees.  Independent claims are directed to license management and interactions, which comprise legal interactions, and therefore fall within the abstract idea grouping of methods of organizing human activity.  

 With regard to the rejections under 35 USC 101, Applicant further remarks, 
 	“However, even if an abstract idea was recited under Prong One of Step 2A, the present claims integrate any potential abstract idea into a practical application, and thus recite patent eligible subject matter under Prong Two of Step 2A. The claims include a combination of elements that apply or use “the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.” (2019 Guidance, at 55.) As discussed above, the claims recite a combination of elements for defining/creating a domain based on particular make and model, joining devices having the make and model to the domain, providing domain-specific content to the devices, restricting access to the domain-specific content based on a preview license bound to the domain, and enabling consumption of the domain-specific content based on the preview license. Such claim elements provide a novel solution that enables content providers to perform domain-based DRM for digital content, such as songs and movies, instead of the traditional device-based DRM. Accordingly, the present claims provide at least “an improvement to other technology or technical field,” as required by the guidelines. Accordingly, the present claims also recite patentable subject matter under Prong Two of Step 2A.” (Page 15 of Remarks).
Examiner again respectfully disagrees.  The ‘novel solution’ Applicant cites, “…provide a novel solution that enables content providers to perform domain-based DRM for digital content, such as songs and movies, instead of the traditional device-based DRM,” describes a change to licensing protocol, not a technological change, and does not represent an improvement to a technology or a technical field. 

With regard to the rejections under 35 USC 101, Applicant further remarks, 

  Examiner again respectfully disagrees.  The steps of claim 26 recite sending a request to join a domain, receiving approval to join the domain, receiving a package including content and license based on the device being a domain member, and consuming the content.  These steps comprise the abstract idea and do not comprise a technological solution as discussed above.  The further limitations describe the data comprising the license and do not comprise a technological solution, nor do they comprise a particular set of ordered actions.  The rejections under 35 USC 101 are therefore maintained.

With regard to the rejections under 35 USC 112, first and second paragraphs, claim amendments have overcome rejections, but have also introduced new grounds of rejection as discussed in rejections below. 
 
With regard to the rejections under 35 USC 103, Applicant is of the opinion that the prior art of record does not disclose the claim limitations.  Examiner respectfully disagrees.  Applicant remarks, 
“…Messerges does not teach “receiving approval to join the domain based on the particular make and model of the first content-consuming device,” as recited in claim 26…the Office Action alleges that 

 Examiner respectfully disagrees, and makes several notes regarding claim limitations.  It is first noted that Applicant’s claim discloses, “…the domain including devices of a particular make and model…”  The ‘including’ language is non-exclusive; the domain includes devices of particular make and model, and may also contain other devices.  Second, it is noted that the language ‘the domain including devices of a particular make and model’ does not define the domain itself, but rather describes characteristics of some members.  Consequently, the subsequent recitation of “receiving approval to join the domain based on the particular make and model of the first content-consuming device, wherein the first content-consuming device is joined to the domain based on the approval,” does not specifically require the approval to be based on the nature of the domain itself, but rather the receiving approval is based on the particular make and model.  
Moreover, Messerges discloses unit certificates and request comprising device information, and specifically a unit certificate installed by the manufacturer ([24]) and further disclose serial number and model number when a device is being added to a new domain, where such ‘adding’/joining is interpreted as approval, and the serial number and model number are interpreted as indicative of a particular make and model device.   If the device is a member of or granted membership to a domain, and the device is of a particular make and model, any 
It is also noted that Applicant’s specification does not provide support for “…receiving approval to join the domain based on the particular make and model of the first content-consuming device, wherein the first content-consuming device is joined to the domain based on the approval…”  Applicant’s specification does not disclose receiving approval to join the domain, nor for joining the domain based on the approval.  There is no disclosure of such approval or joining for any type of domain.  This is discussed in the rejections under 35 USC 112(a), below. 
Further with regard to the prior art rejections, Applicant remarks, 
“…The cited references also fail to teach “wherein the preview license: is bound to the domain, identifies the domain,” as recited in claim 26. The Office Action concedes that neither Messerges nor OMA discloses a preview license (Office Action, pg. 23) and the Office Action does not allege that Boccon-Gibod discloses a preview license (which it does not). Instead, the Office Action alleges that Jogand-Coulomb discloses a preview license. In relevant part, Jogand-Coulomb discloses a license object that enables access to DRM-protected content. The license object enables a specific requesting device to access the content. Multiple copies of the license object may be issued to various devices to enable the respective device to access the content. Notably, the license objects are not bound to a domain, do not indicate the domain to which they are bound, and do not enable any device within the domain to access or transfer the content to other devices in the domain. For these reasons, the cited references do not disclose the above-recited claim element of claim 26.” (Page 20 of Remarks).
Examiner respectfully disagrees, and first notes that Jogand-Coulomb was not relied upon to disclose the license being bound to or identifying a domain; Jogand-Coulomb is only relied upon to disclose the ‘preview’ capability of a license.  Messerges was relied upon to disclose the wherein the preview license: is bound to the domain; identifies the domain,” is very broad.  The limitation ‘identifies the domain’ is broadly interpreted as ‘identifying’ the domain by virtue of an association with keys to be used to consume the content.  The same association with keys is interpreted as ‘binding’ the license to the domain. Messerges discloses ‘binding’ the license to the domain via a key association; see [25], “…Key issuer 105 then creates a DRM certificate that contains all necessary information (e.g., the DRM public key, serial number, model number, etc.) for equipment 101 to obtain rights to digital content from rights issuer 103. Key issuer 105 then sends equipment 101 the DRM certificate and the DRM private key utilized by the domain.” See also [26], “… When a user wishes to purchase rights to digital content from rights issuer 103, it provides rights issuer 103 with a DRM certificate. Thus in accordance with the preferred embodiment of the present invention, a DRM certificate (which contains the DRM public key) must be provided to rights issuer 103 before any rights to digital content will be transferred to the user. Rights issuer 103 will verify the authenticity of the DRM certificate and then generate a rights object based on information (e.g. the DRM public key) in the DRM certificate. Rights issuer 103 will then digitally sign the rights object and provide it to equipment 101. The rights object contains an encrypted encryption key (content encryption key) needed to render (execute) the digital content. The content encryption key is encrypted with the DRM public key so it can be decrypted only using the DRM private key.”  Messerges therefore discloses wherein the …license: is bound to the domain, identifies the domain.
Jogand-Coulomb is not relied upon to disclose the binding to or identifying of a domain by a license; Jogand-Coulomb is relied upon only to disclose a license specifically for a ‘preview’.  
In response to applicant's arguments against the references individually, specifically regarding the teachings of Jogand-Coulomb, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The prior art rejections are maintained as discussed below.  New art is introduced as necessitated by claim amendments. 


Claim Rejections - 35 USC § 101
 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 26-28, 30-34, 36-45 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
With regard to claims 26-28, 30-34, 36-39, independent claim 26 is directed to a system for performing a method, and independent claim 32 is directed to a method comprising sending…a request to join a domain, the domain including devices of a particular make and model, the request indicating the first content-consuming device is the particular make and model; receiving approval to join the domain based on the particular make and model of the first content-consuming device, wherein the first content-consuming device is joined to the domain based on the approval; based at least on the first content-consuming device being a member of the domain, receiving a package including the digital content and a preview license associated with the digital content, wherein the preview license: is bound to the domain; identifies the domain; controls access …to one or more portions of the digital content, the one or more portions defining less than all of the digital content; and enables each member …of the domain to consume the one or more portions; and consuming the one or more portions in accordance with the preview license.  The limitations of sending a request to join a domain, receiving join approval, joining, receiving license and digital content based on domain membership, and consuming the content, comprise a process of joining a domain, receiving a license and content and consuming content, which, under broadest reasonable interpretation, pertains to commercial or legal interactions of license management.  That is, other than reciting, ‘of the first content-consuming device’,  ‘each member device ‘, 
This judicial exception is not integrated into a practical application.  In particular, the claims recite additional elements of content-consuming device, a processor, and memory storing instructions. These elements are recited at a high level of generality (i.e., as a generic content-consuming device, processor, and memory storing instructions, performing generic computer functions of sending and receiving request data, ‘joining’ as in recording device-domain data, receiving and consuming content, and storing instructions), such that the limitations reciting functions of the computer elements amount to no more than implementing the abstract idea upon generic computer elements.  There is no improvement to the function of a computer or to any other technology or technical field.  Rather, the limitations serve only to generally link the use of the judicial exception to a particular technological environment.    
The claims 26, 32 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above in the analysis of whether the claims recite integration of the abstract idea into a practical application, the additional elements of content-consuming device, a processor, and memory storing instructions, amount to no more than generic computer elements for implementing the abstract idea.  Implementing an abstract idea using generic computer elements cannot provide an inventive concept.  The claims are not patent eligible. 
Dependent claims 27-28, 30-31, 33-34, 36-39, recite receiving, after the consuming of the one or more portions, an offer to purchase additional rights associated with the digital content, such that…allowed to consume one or more additional portions of the digital content; distributing the digital content and the preview license to a second … of the domain, the preview license enabling the second … to consume the one or more portions according to the preview license being bound to the domain without the second …acquiring an additional license; each member … of the domain is … particular make and model; domain membership is limited by a maximum number of member devices; receiving the preview license comprises: receiving a key identifier along with the digital content, the key identifier identifying the preview license; using the key identifier to check… to determine whether the first …comprises the preview license matching the key identifier; and when the first …does not comprise the preview license, retrieving the preview license; the preview license is bound to the domain based on a domain certificate that comprises a domain public key, the domain public key identifying the first … as a member of the domain; the domain certificate further comprises a revision identifier, the revision identifier identifying a current key pair for the domain.
These limitations serve only to further describe the implementation of the abstract idea, and do not integrate the abstract idea into a practical application.  The additional elements of the first and second content-consuming devices, devices of the domain, portable media players, and license store comprise the elements for implementing the abstract idea. The elements are recited at a high level of generality, and do not add significantly more to the abstract idea.  There is no improvement to the functioning of the computer elements or to any other technology or technical field, nor do the claims recite a solution to a technological problem. It is additionally noted that the keys comprise data/identifiers and similarly do not amount to significantly more.  With regard to claims 29 and 35, the ‘decrypting’ elements are considered additional elements, and in light of the AES encryption process disclosed in Applicant’s PGPub [56], the claims are interpreted as integrating the abstract idea into a practical application and no rejection under 35 USC 101 is made.
Even when considered in combination, the computer components of applicant's claims add nothing that is not already present when the steps are considered separately. Viewed as a whole, applicant's claims simply convey the subset of managing human activity pertaining to a concept involving commercial or legal interaction; specifically, sending a domain join request, receiving join approval, joining, receiving license and digital content based on domain membership, and consuming the content, an abstract idea pertaining to commercial and legal interactions of license management, which is a method of organizing human activity.  The claims at issue amount to nothing significantly more than a method for implementing the abstract idea using generic computer components, and do not transform the abstract idea into a patent-eligible invention.   
Accordingly, claims 26-28, 30-34, 36-39 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon this analysis.  

  With regard to claims 42-45, independent claim 42 is directed to a method comprising establishing a first domain for devices of a specific make and model; obtaining a first preview license including a policy that governs rights and restrictions applicable to digital content, the preview (license) controlling consumption of the digital content by … the first domain; binding the first preview license to the first domain to enforce the policy on the first domain; identifying a first member … having the make and model; sending to the first member…of the first domain, a package having the digital content and the first preview license; providing, by the first member …the package to a second member …of the first domain; and enabling the second member …to consume the digital content according to the first preview license.  The limitations of establishing devices of a specific make and model’,  ‘each member device ‘, ‘devices included in first domain’, nothing in the claim elements preclude the steps from being interpreted as a method of organizing human activity pertaining to commercial or legal interactions.  If claim limitations, under broadest reasonable interpretation, cover a method of organizing human activity but for the recitation of generic computer components, then the claims fall within the “Method of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claims recite additional elements of devices of a specific make and model, member devices, devices of a domain.  These elements are recited at a high level of generality (i.e., as a generic device performing generic computer functions of establishing a domain (dataset), obtaining a license (data), binding a license to the dataset/domain, identifying a member device, sending data content and license package, and distributing the package to another member device and enabling consumption), such that the limitations reciting functions of the computer elements amount to no more than implementing the abstract idea upon generic computer elements.  
 Claim 42 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above in the analysis of whether the claims recite integration of the abstract idea into a practical application, the additional elements of devices of a specific make and model, member devices, devices of a domain, amount to no more than generic computer elements for implementing the abstract idea.  Implementing an abstract idea using generic computer elements cannot provide an inventive concept.  The claims are not patent eligible. 
Dependent claims 43-45 recite providing…the package to a third member…of the first domain; and enabling the third member…to consume the digital content according to the first preview license; the first member…is a member of a second domain and comprises a second preview license, the second preview license being bound to the second domain and controlling consumption of the second digital content by the first member.  
 These limitations serve only to further describe the implementation of the abstract idea, and do not integrate the abstract idea into a practical application.  The additional elements of  first, second and third member devices, and the devices being portable media players of the particular make and model comprise the elements for implementing the abstract idea. The elements are recited at a high level of generality, and do not add significantly more to the abstract idea.  There is no improvement to the functioning of the computer elements or to any other technology or technical field, nor do the claims recite a solution to a technological problem. 
 Even when considered in combination, the computer components of applicant's claims add nothing that is not already present when the steps are considered separately. Viewed as a whole, applicant's claims simply convey the subset of managing human activity pertaining to a concept involving commercial or legal interaction; specifically, establishing a domain, obtaining and binding licenses to a domain and providing license and content to domain members, an abstract idea pertaining to commercial and legal interactions of license management, which is a method of organizing human activity.  The claims at issue amount to nothing significantly more than a method for implementing the abstract idea using generic computer components, and do not transform the abstract idea into a patent-eligible invention.   
 Accordingly, claims 42-45 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon this analysis.  


Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 Claims 26-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regard to claims 26-41, claims 26 and 32 recite, “…receiving approval to join the domain based on the particular make and model of the first content-consuming device, wherein the first content-consuming device is joined to the domain based on the approval.”  However, Applicant’s specification does not disclose any approval, nor receiving approval nor joining devices based on the approval.  The claims are therefore rejected for failing to comply with the written description requirement.  Dependent claims 27-31, 33-41 inherit the same deficiency and are rejected for the same reason.
With regard to claim 39, the claim recites, “using the key identifier to check a license store to determine whether the first content consuming device comprises the preview license matching the key identifier; and when the first content-consuming device does not comprise the preview license, retrieving the preview license from the license store.”  The claim recites checking license store to determine whether the first content-consuming device comprises the preview license, and further recites retrieving the license from the license store when the device does not comprise the license.  Applicant’s specification does not disclose retrieving the license from the license store when the device does not comprise the license. See Applicant’s PGPub [57] “…In addition, key identifier 226 allows personal computer 118 to request a corresponding license 
 With regard to claim 42, the claim recites, “identifying a first member device having the make and model…”  Applicant’s specification discloses, “…In exemplary domain 128, each member device may be a PMP of a certain make and/or model. For instance, each member device of domain 128 may comprise a Microsoft® Zune™ 30 gigabyte (GB) media player…” (PGPub [38]).  This therefore discloses that domains may comprise devices of certain makes and models.  However, there is no disclosure in Applicant’s specification of identifying a first member device having the make and model. Applicant’s PGPub [79] further discloses, “…At operation 602, personal computer 118 receives content package 216 (as illustrated in FIG. 2) from content server 106…”  This does not disclose first identifying a member device having the make and model; this simply discloses the device receiving the content.  There is no disclosure of the ‘identifying’ or the steps associated with determining which devices are to be sent content.  The claim therefore comprises new matter and is rejected as failing to comply with the written description requirement.  Dependent claims 43-45 inherit the same deficiency and are rejected for the same reason. 

Claim Rejections - 35 USC § 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Claims 26-31, 34, 39, 42-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
With regard to claim 26, the claim recites, “…based at least on the first content-consuming device being a member of the domain, receiving a package including the digital content and a preview license associated with the digital content…” (Emphasis added.)  There is insufficient antecedent basis for ‘the digital content’ in the claim.  Dependent claims 27-31 inherit the same deficiency and are rejected for the same reason.
With regard to claim 34, the claim recites, “The method of claim 32, further comprising distributing the digital content and the preview license to a second content-consuming device of the domain, the previous license enabling the second content-consuming device to consume the one or more portions according to the preview license being bound to the domain...”  (Emphasis added.)  There is insufficient antecedent basis for ‘the previous license’ in the claim.  For purposes of examination, the ‘previous license’ is interpreted as a typographical error, referring to ‘the preview license’ of the claim.  
With regard to claim 39, the claim recites, “using the key identifier to check a license store to determine whether the first content consuming device comprises the preview license matching the key identifier; and when the first content-consuming device does not comprise the preview license, retrieving the preview license from the license store.”  The claim recites checking license store to determine whether the first content-consuming device comprises the preview license, yet further recites retrieving the license from the license store when the device does not comprise the license.  Since the license store is recited as being used to determine a device does not comprise a license, the further use of the same license store to retrieve the license, already determined not to be present, is not clear.   For purposes of examination, the limitations are interpreted as retrieving license from a license store when the device does comprise the license: using the key identifier to check a license store to determine whether the first content consuming device comprises the preview license matching the key identifier; and when the first content-consuming device does comprise the preview license, retrieving the preview license from the license store.
With regard to claim 42, the claim recites, “...establishing a first domain for devices of a specific make and model; obtaining a first preview license including a policy that governs rights and restrictions applicable to digital content, the preview controlling consumption…”  There is insufficient antecedent basis for ‘the preview’ in the claim.  For purposes of examination, the limitation is interpreted as ‘the preview license’.  Dependent claims 43-45 inherit the same deficiency and are rejected for the same reason.
With regard to claim 42, the claim recites, “...establishing a first domain for devices of a specific make and model; obtaining a first preview license including a policy that governs rights and restrictions applicable to digital content, the preview controlling consumption of the digital content by the devices included in the first domain; binding the first preview license to the first domain to enforce the policy on the first domain…” (Emphasis added).  Since the preview (interpreted as preview license, see rejection above) is recited as controlling consumption by devices in the domain, and therefore can be interpreted as being bound to the domain, the subsequent recitation of ‘binding the first preview license to the first domain’ is unclear.  Dependent claims 43-45 inherit the same deficiency and are rejected for the same reason. 

 
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 26-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Messerges (US Publications 2004/0103312), in view of OMA (“DRM Specification, 16 July 2004, attached as PDF file), in further view of Kjellberg (US Publication 2004/0054786), in further view .

With regard to claims 26 and 32, Messerges discloses system comprising: a processor (Col. 4 lines 5-9); and memory storing instructions that when executed by the processor perform a method (Col. 4 lines 5-9) comprising: 
sending, by a first content-consuming device, a request to join a domain, ([9], “the device being added to the domain contacts a key issuer to complete its registration into the domain”, [20], “The authenticated communications between key issuer 105 and user equipment 101 comprise a challenge-response protocol whereby a unit certificate and domain information are exchanged…. The domain information includes information such as … desired domain action…register into an existing domain…”); 
the domain including devices of a particular make and model, the request indicating the first content-consuming device is the particular make and model ([14], “…certificate…contains…public key and identification data (e.g., address or serial number)…”,  [25], “…Key issuer 105 authenticates the unit certificate (belonging to equipment 101) and then checks the domain information… If equipment 101 is being added to an existing domain, key issuer 105 looks up that domain's DRM public/private key pair in a database. Key issuer 105 then creates a DRM certificate that contains all necessary information (e.g., the DRM public key, serial number, model number, etc.) for equipment 101 to obtain rights to digital content from rights issuer 103.”  As discussed above, the domain includes but is not recited as exclusively comprising devices of a particular make and model.  Moreover, the acceptance of the requesting device into 
receiving approval to join the domain based on the particular make and model of the first content-consuming device, wherein the first content-consuming device is joined to the domain based on the approval ([25], “…Key issuer 105 authenticates the unit certificate (belonging to equipment 101) and then checks the domain information… Key issuer 105 then creates a DRM certificate that contains all necessary information (e.g., the DRM public key, serial number, model number, etc.) for equipment 101 to obtain rights to digital content from rights issuer 103. Key issuer 105 then sends equipment 101 the DRM certificate and the DRM private key utilized by the domain…”; [34], “…key issuer…registers the second device into the same domain as the first device. Finally, at step 315, key issuer 105 completes the registration of the second device into the existing domain…”, where the received certificate is interpreted as the ‘approval’, and the provision of the certificate and keys is interpreted as the ‘joining’);
based at least on the first content-consuming device being a member of the domain, receiving …the digital content and a …license associated with the digital content, ([21], “…DRM certificate, which is obtained via the authenticated communications with key issuer 105, is utilized by user equipment 101 when obtaining rights objects (i.e., licenses to digital content) from rights issuer 103. Rights issuer 103 utilizes the DRM certificate to authenticate equipment 101 and pass rights objects (licenses) associated with digital content to user equipment 101. Particularly, the DRM certificate comprises a DRM public key (the corresponding DRM private key 
wherein the …license: is bound to the domain; identifies the domain ([25], “…Key issuer 105 then creates a DRM certificate that contains all necessary information (e.g., the DRM public key, serial number, model number, etc.) for equipment 101 to obtain rights to digital content from rights issuer 103. Key issuer 105 then sends equipment 101 the DRM certificate and the DRM private key utilized by the domain.” See also [26], “… When a user wishes to purchase rights to digital content from rights issuer 103, it provides rights issuer 103 with a DRM certificate. Thus in accordance with the preferred embodiment of the present invention, a DRM certificate (which contains the DRM public key) must be provided to rights issuer 103 before any rights to digital content will be transferred to the user. Rights issuer 103 will verify the authenticity of the DRM certificate and then generate a rights object based on information (e.g. the DRM public key) in the DRM certificate. Rights issuer 103 will then digitally sign the rights object and provide it to equipment 101. The rights object contains an encrypted encryption key (content encryption key) needed to render (execute) the digital content. The content encryption key is encrypted with the 
controls access of the first content-consuming device to one or more portions of the digital content… ([26], “…DRM certificate (which contains the DRM public key) must be provided to rights issuer 103 before any rights to digital content will be transferred to the user. Rights issuer 103 will verify the authenticity of the DRM certificate and then generate a rights object based on information (e.g. the DRM public key) in the DRM certificate. Rights issuer 103 will then digitally sign the rights object and provide it to equipment 101. The rights object contains an encrypted encryption key (content encryption key) needed to render (execute) the digital content. The content encryption key is encrypted with the DRM public key so it can be decrypted only using the DRM private key..”; [35], “…once a DRM certificate 202 has been obtained, rights object 205 to digital content 204 can now be obtained from rights issuer 103. This process begins with DRM certificate 202 being provided to rights issuer 103 along with a request for digital content. In response, user equipment 101 receives rights object 205, which enables access to digital content 204. Both are stored in memory 211. In order to execute digital content 204, user equipment 101 must access DRM private key 206 and uses it to decrypt the content encryption key from rights object 205. Content 204 is decrypted, and is rendered by application 203.); and
enables each member device of the domain to consume the one or more portions ([26],  “…DRM certificate (which contains the DRM public key) must be provided to rights issuer 103 before any rights to digital content will be transferred to the user. Rights issuer 103 will verify the authenticity of the DRM certificate and then generate a rights object based on information (e.g. ; and
consuming the one or more portions in accordance with the …license ([26], “…The rights object contains an encrypted encryption key (content encryption key) needed to render (execute) the digital content.”; [3], [25]).
Messerges discloses sending unit certificate, comprising identification such as serial number.  OMA even more specifically discloses the request comprising particular make and model of the consuming device (page 34, yellow box; p. 33 lines 1-3; p. 35, 4th 
Messerges discloses the domain including devices of a particular make and model, the request indicating the first content-consuming device is the particular make and model; receiving approval to join the domain based on the particular make and model of the first content-consuming device, wherein the first content-consuming device is joined to the domain based on the approval, and further receiving license and content, as in accordance with the interpretation as discussed above.  However, in the interest of compact prosecution, it is further provided that Kjellberg specifically discloses the domain including devices of a particular make and model ([100], “…at block 802, the download manager receives inputs from the supplier specifying one or more devices (actual or generic) which support each implementation and one or more provisioning protocols to be used for each implementation. At block 803 the download manager 1 stores the product definition, the implementations, and a list of all of the supported devices and provisioning protocols’; where the set of supported devices is interpreted as the ‘domain’ and the actual device is a particular make and model per [69]), the request indicating the first content-consuming device is the particular make and model ([69], “…An actual device is a particular make and model of client device, such as "Nokia 6310". Actual devices are identified solely from incoming requests);  receiving approval to join the domain based on the particular make and model of the first content-consuming device, wherein the first content-consuming device is joined to the domain based on the approval , ([35]-[39], “…a domain captures the following relationships to the subscribers…to which user groups the subscribers can belong…from which product categories the subscribers can select products; and which products are accessible to the subscribers.”; [69], “…An actual device is a particular make and model of client device, such as "Nokia 6310". Actual devices are identified solely from incoming requests, 

Messerges discloses the domain request/approval method and the license based at least on the content-consuming device being a member of the domain, as discussed above, and OMA discloses specifying a particular make and model of user device as discussed above, but neither Messerges nor OMA specifically disclose the license comprising a preview license.  However, J-C discloses the license comprises a preview license associated with the digital content ([20], “…the preview content can be wirelessly transmitted between the devices 20, 30 (e.g., via the mobile operator's network, some other network, or directly between the devices 20, 30) or wirelessly accessed by the second user who gets a preview only (i.e., content is accessed by a second user, and the second user gets a license for preview only)…”; [27], “…file 90, which comprises content 100 and a header 110, and a license object 120…The header 110 contains information about the file 90 and can identify, for example, whether the content 110 is preview content…where to find the license object 120… The license object 120 (or "license" or "content license") is an entity that stores permissions or restrictions regarding the access of the content 100, if the content 100 is protected by DRM…”; [19], [2], [27], [44], [13]); wherein the preview license…controls access of the first content-consuming device to one or more portions of the digital content, the one or more portions defining less than all of the digital content ([13], “the access rule is provided in a license object associated with the content…the preview content can be different from the fuller-access version of the content. For example, the preview content can be a shorter version of the content (e.g., only a ten-second clip of a full song)…”
  Messerges further discloses the license enables each member device of the domain to consume the digital content according to the license being bound to the domain, and further discloses consuming the content as controlled by the license, as discussed above, but does not  content according to the preview license.  However, J-C discloses the preview license, such that the preview license enables … to consume the one or more portions ([44], “…the preview content is a shorter or lower-resolution version of the content that is being purchased...The user would be prevented from accessing the full version of the content until he purchases it…”; [13], “…the preview content can be a shorter version of the content (e.g., only a ten-second clip of a full song), can be a full-length version of the content but limited in quality (e.g., a lower-resolution, but full length, audio or video file), or a shorter version of the content that is also limited in quality (e.g., a ten-second clip of lower-resolution)…”) and consuming the one or more portions of the in accordance with the preview license ([15] “…When a first user connects the portable memory device 10 to his host device 20 (here, a cell phone), the first user can access the preview content with his host device 20 until the first user's access to the preview content expires according to the access rule…”).  It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have combined the domain request/approval and content sending and consuming as disclosed by Messerges as modified by the specific make and model information being sent as disclosed by OMA, as modified by the technique of defining a domain/set of supported devices according to a particular make and model as disclosed by Kjellberg, with the further feature of a content-preview license as disclosed by J-C, because preview-access is a known technique to entice users to purchase full or additional access, therefore increasing profitability (See J-C, [1]).


Messerges discloses the domain request/approval method and further discloses content request and receipt of license and content as discussed above, ([35], “…once a DRM certificate 202 has been obtained, rights object 205 to digital content 204 can now be obtained from rights issuer 103. This process begins with DRM certificate 202 being provided to rights issuer 103 along with a request for digital content. In response, user equipment 101 receives rights object 205, which enables access to digital content 204…”), but Messerges does not specifically disclose the content and license being received in a package. J-C also discloses content and preview licenses for consuming content (see figure 2, #80, comprising content and license object), but embodiments comprise the content being pre-loaded (see [19]) or transferred at a later time ([20]), not specifically being received as a package comprising digital content and license.  However, B-G discloses receiving a package  including the digital content and a … license associated with the digital content based at least on the content-consuming device being a member of the domain (Figure 1 and [57], “…In the example shown in FIG. 1, entity 102 uses a packaging engine 109 to associate a license 106 with the packaged content 104. License 106 is based on the policies 105 or other wishes of entity 102, and specifies permitted and/or prohibited uses of the content…”; [58], “…As shown in FIG. 1, packaged content 104 and licenses 106 can be provided to end users 108 by any suitable means…Packaged content 104 can be delivered to the user together with license 106 in a single package or transmission”).  
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have combined the domain request/approval and content sending and consuming as disclosed by Messerges, as modified by the specific make and model information being sent as disclosed by OMA, as modified by the technique of defining a domain/set of supported devices 

With regard to claims 27 and 33, Messerges, in view of OMA, in further view of Kjellberg, J-C and B-G, disclose the limitations of claims 26 and 32 as discussed above.  J-C further discloses
receiving, after the consuming of the one or more portions, an offer to purchase additional rights associated with the digital content, such that the first content-consuming device is allowed to consume one or more additional portions of the digital content ([14], [44], “…when a user no longer has access to the preview content (or at some other time, such as after a user accesses the content), the user can be given the opportunity to purchase or otherwise obtain a non-preview version of the content…both a new license object and a copy of the content are downloaded. This can occur, for example, if, for security reasons, the DRM system of the host does not allow the license object to be delivered separately from the content. This can also occur if the preview content is a shorter or lower-resolution version of the content that is being purchased.”).

With regard to claims 28 and 34, Messerges, in view of OMA, in further view of Kjellberg, J-C and B-G, disclose the limitations of claims 26 and 32 as discussed above.  Messerges further discloses distributing the digital content and the … license to a second content-consuming device of the domain, the … license being distributed enabling the second content-consuming device to consume the one or more portions of the digital content according to the …license being bound to the domain without the second content-consuming device acquiring an additional license ([35], “…As discussed above, once a DRM certificate 202 has been obtained, rights object 205 to digital content 204 can now be obtained from rights issuer 103. This process begins with DRM certificate 202 being provided to rights issuer 103 along with a request for digital content. In response, user equipment 101 receives rights object 205, which enables access to digital content 204…” ).  B-G also discloses  a license that allows the second member device to consume … without receiving an additional license ([281], “…In this example, devices are registered to a home network domain which enforces a policy that allows up to 5 devices to belong to the domain at any one time…Carl's PVR and PC Alice's PC are able to enforce the obligation, and thus can play the content.”; [283], “…automated peer-to-peer discovery and notification services can be used, such that when one device obtains content or associated rights, other devices can automatically become aware of that content, thereby providing a virtual distributed library that can be automatically updated. For example, in one embodiment if one user obtains content or rights on a portable device at one location, then comes home, the user's family's devices can automatically discover and make use of those rights…”).  J-C discloses the preview license ([44], [34], [35]).

With regard to claims 29 and 35, Messerges, in view of OMA, in further view of Kjellberg, J-C and B-G, disclose the limitations of claims 26 and 32 as discussed above.  Messerges further discloses accessing a content key contained in the …license by decrypting the content key with a domain private key that is specific to the domain sending the … license ([34], [35]); accessing the one or more portions of the digital content by decrypting the one or more portions of the digital content with the content key ([34], [35]); and consuming the one or more portions of the digital content ([34], [35]).  J-C discloses preview license ([44], [13], [15]), and  the content being consumed a limited amount of time or for a limited number of plays ([13], “…The access rule can state, for example, that access to the preview content expires after the preview content has been accessed a certain number of times (e.g., after three plays), after a certain amount of time (e.g., after one week), or both (e.g., after three plays in one week).

With regard to claims 30 and 36, Messerges, in view of OMA, in further view of Kjellberg, J-C and B-G, disclose the limitations of claims 26 and 32 as discussed above.  Messerges further discloses each of the member devices in the domain is a portable media players of the particular make and model ([18], “User equipment 101 comprises those devices such as computers, cellular telephones, personal digital assistants, . . . , etc. that are capable of running an application that renders digital content. For example, user equipment 101 may be a personal computer equipped with an application to "play" an MPEG Audio Layer 3 (MP3) file, with an application such as a standard MP3 player. Similarly, user equipment 101 may comprise a cellular telephone equipped to play an MPEG Video Layer 4 file with a standard MPEG video codec. Other possible embodiments for user equipment 101 include, but are not limited to, set-top boxes, car radios, networked MP3 players…”; [21], as discussed above, where ‘the particular make and model’ comprises the serial number/model number of the user device registered in the domain as in claims 1,13, discussed above, as is interpreted as the particular make and model (see also disclosure of OMA which even more specifically discloses the request comprising particular make rd dash down),   as cited above).. it is further noted that the language serves only to describe the nature of the member devices, and is not functionally related to the method recited, beyond the capability of the prior art device to be both portable and capable of rendering media).  It is noted that a domain comprising ‘a cellular telephone’ as disclosed above, would comprise a domain of ‘a particular make and model’ and would similarly comprise a portable media player.  Similarly, Kjellberg discloses each of the member devices in the domain is a portable media players of the particular make and model ([100], [69]). 

 With regard to claims 31 and 37, Messerges, in view of OMA, in further view of Kjellberg, J-C and B-G, disclose the limitations of claims 26 and 32 as discussed above.  B-G discloses domain membership is limited by a maximum number of member devices ([201], “…set some policy to limit the number of general-purpose devices to which the user can transfer the content, so that the user does not have the ability to act as a distribution agency…”).

 With regard to claim 38, Messerges, in view of OMA, in further view of Kjellberg, J-C and B-G, disclose the limitations of claim 26 as discussed above. Messerges further discloses receiving the… license comprises: receiving a key identifier along with the digital content ([35], “…user equipment 101 receives rights object 205, which enables access to digital content 204. Both are stored in memory 211. In order to execute digital content 204, user equipment 101 must access DRM private key 206 and uses it to decrypt the content encryption key from rights object 205. Content 204 is decrypted, and is rendered by application 203…,” where the ‘content encryption , the key identifier identifying the… license ([35], where the content encryption key from rights object 205 is interpreted as ‘identifying’ the license’.) 
B-G also discloses receiving a key identifier along with the digital content, the key identifier identifying the… license ([857], “…the request contains only the Content IDs, and the source retrieves the license associated with the Content IDs from its license database…”, where in the case of B-G, the Content ID serves as the key identifier). 
 J-C further discloses the license comprises a preview license ([44], [13], [15]).


With regard to claim 39, Messerges, in view of OMA, in further view of Kjellberg, J-C and B-G, disclose the limitations of claim 38 as discussed above. Messerges further discloses using the key identifier to check a license store to determine whether the first content consuming device comprises the… license matching the key identifier ([35], where the use of the DRM private key to decrypt content encryption key and subsequent decryption of content is interpreted as broadly reading on ‘using key identifier’ to check license store for license in the sense of the content encryption key from rights object).  Messerges does not specifically disclose when the first content-consuming device does not comprise the…license, retrieving the…license from the license store.
However, B-C discloses using the key identifier to check a license store to determine whether the first content consuming device comprises the … license matching the key identifier ([857], “…the request contains only the Content IDs, and the source retrieves the license 
J-C further discloses the license comprises a preview license ([44], [13], [15]). 

With regard to claim 40, Messerges, in view of OMA, in further view of Kjellberg, J-C and B-G, disclose the limitations of claim 32 as discussed above. Messerges further discloses the license is bound to the domain based on a domain certificate that comprises a domain public key  ([21], “…the DRM certificate comprises a DRM public key (the corresponding DRM private key is securely stored in user equipment 101)…”, where the DRM public key is interpreted as the ‘domain’ public key); the domain public key identifying the first content-consuming device as a member of the domain.([21], “…Rights issuer 103 utilizes the DRM certificate to authenticate equipment 101 and pass rights objects (licenses) associated with digital content to user equipment 101.”, where the DRM certificate comprises DRM public key, as above, and such possession is interpreted as identifying the device as an approved domain member; [35]).
 J-C further discloses the license comprises a preview license ([44], [13], [15]). 


Claim 41 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Messerges (US Publications 2004/0103312), in view of OMA (“DRM Specification, 16 July 2004, attached as PDF file), in further view of Kjellberg (US Publication 2004/0054786), in further view of Jogand-.
  With regard to claim 41, Messerges, in view of OMA, in further view of Kjellberg, J-C and B-G, disclose the limitations of claim 32 as discussed above. Messerges further discloses the domain certificate further comprises a revision identifier, the revision identifier identifying a current key pair for the domain ([20], “…Key issuer …provides user equipment 101 with a DRM certificate and a DRM private key.”; [21], “…DRM certificate comprises a DRM public key (the corresponding DRM private key is securely stored in user equipment 101), identification information (e.g., the unique serial number or model number belonging to the user equipment 101), and a digital signature generated by key issuer 105.”; where the lack of ‘revision’ information regarding the identifier is interpreted as the ‘original’ version of the DRM certificate/ key pair).  However, in the interest of compact prosecution, it is noted that Chase discloses the domain certificate further comprises a revision identifier, the revision identifier identifying a current key pair for the domain ([135], “…a certificate with a digital signature from a certifying authority certifying the black box 30 (where the certificate may in fact include the aforementioned public key and version number of the black box 30); [17], “…DRM system is equipped with a `black box` that performs decryption and encryption functions for such DRM system. The black box includes a public/private key pair, a version number and a unique signature, all as provided by an approved certifying authority...”). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have combined the domain request/approval and content sending and consuming as disclosed by Messerges, as modified by .
 

 Claims 42-45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Messerges (US Publications 2004/0103312), in view of OMA (“DRM Specification, 16 July 2004, attached as PDF file), in further view of Jogand-Coulomb (hereafter ‘J-C’) (US Publication 2008/0115225), in further view of Boccon-Gibaud (hereafter ‘B-G’) (US Publication 2007/0204078).
With regard to claim 42, Messerges discloses method comprising: establishing a first domain for devices of a specific make and model ([24] “…In order to obtain the DRM certificate and the DRM private key, user equipment 101 and key issuer 105 must first execute a secure authentication protocol utilizing a unit certificate and unit private key that was installed on the equipment by the manufacturer. Domain information, such as the domain name, private domain password and desired domain action (e.g., create a new domain, register into an existing domain, leave a domain, etc.), is also exchanged during the protocol…”; [25], “…Key issuer 105 authenticates the unit certificate (belonging to equipment 101) and then checks the domain 
obtaining a first…license including a policy that governs rights and restrictions applicable to digital content, the…license controlling consumption of the digital content by the devices included in the first domain ([21], “…DRM certificate, which is obtained via the authenticated communications with key issuer 105, is utilized by user equipment 101 when obtaining rights objects (i.e., licenses to digital content) from rights issuer 103. Rights issuer 103 utilizes the DRM certificate to authenticate equipment 101 and pass rights objects (licenses) associated with digital content to user equipment 101. Particularly, the DRM certificate comprises a DRM public key (the corresponding DRM private key is securely stored in user equipment 101), identification information (e.g., the unique serial number or model number belonging to the user equipment 101)…”, where the DRM certificate is indicative of successful registering into the domain as above);
binding the first…license to the first domain to enforce the policy on the first domain ([26], “…Rights issuer 103 will verify the authenticity of the DRM certificate and then generate a rights object based on information (e.g. the DRM public key) in the DRM certificate. Rights issuer 103 will then digitally sign the rights object and provide it to equipment 101. The rights object contains an encrypted encryption key (content encryption key) needed to render (execute) the ;
identifying a first member device having the make and model ([25], [25] as cited above); 
sending to the first member device of the first domain…the digital content and the first…license ([21]);
providing, by the rights issuer, the content/license to a second member device of the first domain ([35], “…As discussed above, once a DRM certificate 202 has been obtained, rights object 205 to digital content 204 can now be obtained from rights issuer 103. This process begins with DRM certificate 202 being provided to rights issuer 103 along with a request for digital content. In response, user equipment 101 receives rights object 205, which enables access to digital content 204. Both are stored in memory 211…”); and enabling the second member device to consume the digital content according to the first …license ([35], “…user equipment 101 receives rights object 205, which enables access to digital content 204. Both are stored in memory 211…”).

With regard to the language ‘make and model’, it is interpreted that the serial number or model number as disclosed by Messerges comprises information regarding make and model.  OMA even more specifically discloses the request comprising particular make and model of the consuming device (page 34, yellow box; p. 33 lines 1-3; p. 34 3rd dash down).  It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have combined the domain request/approval and content sending and consuming as disclosed by Messerges with the specific make and model information being sent as disclosed by OMA because OMA specifications define industry-wide interoperable mechanisms that would render the 

Messerges discloses receiving the content and license as discussed above, but does not specifically disclose that the license comprises a preview license.  However, J-C discloses the license comprises a preview license associated with the digital content ([20], “…the preview content can be wirelessly transmitted between the devices 20, 30 (e.g., via the mobile operator's network, some other network, or directly between the devices 20, 30) or wirelessly accessed by the second user who gets a preview only (i.e., content is accessed by a second user, and the second user gets a license for preview only)…”; [27], “…file 90, which comprises content 100 and a header 110, and a license object 120…The header 110 contains information about the file 90 and can identify, for example, whether the content 110 is preview content…where to find the license object 120… The license object 120 (or "license" or "content license") is an entity that stores permissions or restrictions regarding the access of the content 100, if the content 100 is protected by DRM…”; [19], [2], [27], [44], [13]).  It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have combined the domain request/approval and content sending and consuming as disclosed by Messerges, as modified by the specific make and model information being sent as disclosed by OMA, with the further feature of a content-preview license as disclosed by J-C, because preview-access is a known technique to entice users to purchase full or additional access, therefore increasing profitability (See J-C, [1]).

 Messerges discloses sending to the first member device of the domain… the digital content and the …license associated and providing…the content/license to a second member device of the first domain as discussed above, but does not specifically disclose the content and license being sent/provided as a package.  However,  B-G discloses sending … a package having the digital content and the …license (Figure 1 and [57], “…In the example shown in FIG. 1, entity 102 uses a packaging engine 109 to associate a license 106 with the packaged content 104. License 106 is based on the policies 105 or other wishes of entity 102, and specifies permitted and/or prohibited uses of the content…”; [58], “…As shown in FIG. 1, packaged content 104 and licenses 106 can be provided to end users 108 by any suitable means…Packaged content 104 can be delivered to the user together with license 106 in a single package or transmission”).  It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have combined the domain request/approval and content sending and consuming as disclosed by Messerges, as modified by the specific make and model information being sent as disclosed by OMA, as modified by the content-preview license as disclosed by J-C, with the further modification of packaging content and license as disclosed by B-G, because the package would help secure right-holders’ interests (See B-G [56]), and, additionally, such a method would accommodate encryption techniques including key transfer, thereby further securing the content (See B-G [57]). 
With regard to providing, by the first member device, the package to a second member device of the first domain, Messerges discloses providing, by the rights issuer, the content/license to a second member device of the first domain as discussed above ([35]), and further discloses first member device providing content/license to a second member device.  However, B-G discloses (Figure 1 and [58], content/license package transmitted via local area network 103 among domain devices as shown in 108(e); Figure 25, [281]; [283], “…For example, in one embodiment if one user obtains content or rights on a portable device at one location, then comes home, the user's family's devices can automatically discover and make use of those rights. Conversely, if a user obtains rights on a device on his or her home network, his or her portable devices can discover and carry away that content for use elsewhere.”).

 With regard to claim 43, Messerges, in view of OMA, in further view of J-C and B-G, disclose the limitations of claim 42 as discussed above.  Messerges further discloses the first member device and the second member device are portable media players of the particular make and model ([18], “User equipment 101 comprises those devices such as computers, cellular telephones, personal digital assistants, . . . , etc. that are capable of running an application that renders digital content. For example, user equipment 101 may be a personal computer equipped with an application to "play" an MPEG Audio Layer 3 (MP3) file, with an application such as a standard MP3 player. Similarly, user equipment 101 may comprise a cellular telephone equipped to play an MPEG Video Layer 4 file with a standard MPEG video codec. Other possible embodiments for user equipment 101 include, but are not limited to, set-top boxes, car radios, networked MP3 players…”; [21], as discussed above, where ‘the particular make and model’ comprises the serial number/model number of the user device registered in the domain as in claims 1,13, discussed above, as is interpreted as the particular make and model (see also th dash down),   as cited above).. it is further noted that the language serves only to describe the nature of the member devices, and is not functionally related to the method recited, beyond the capability of the prior art device to be both portable and capable of rendering media).  It is noted that a domain comprising ‘a cellular telephone’ as disclosed above, would comprise a domain of ‘a particular make and model’ and would similarly comprise a portable media player.  

 With regard to claim 44, Messerges, in view of OMA, in further view of J-C and B-G, disclose the limitations of claim 42 as discussed above.  Messerges further discloses providing, by the rights issuer, the content/license to a third member device of the first domain ([35], where ‘third’ device comprises mere duplication of parts), enabling the third member device to consume the digital content according to the first …license ([35], “…user equipment 101 receives rights object 205, which enables access to digital content 204. Both are stored in memory 211…” where ‘third’ device comprises mere duplication of parts).  J-C discloses the license comprises a preview license associated with the digital content ([20], [27]).
Messerges discloses providing, by the rights issuer, the content/license to a second member device of the first domain as discussed above ([35]), but does not specifically disclose a second member device providing content/license to a third member device.  However, B-G discloses (Figure 1 and [58], content/license package transmitted via local area network 103 among domain devices as shown in 108(e); Figure 25, [281]; [283]).  It is again noted that the change from first/second devices to second/third devices comprises mere duplication of parts.

With regard to claim 45, Messerges, in view of OMA, in further view of J-C and B-G, disclose the limitations of claim 42 as discussed above. Messerges further discloses the first member device is a member of a second domain and comprises a second preview license ([21], [35]), the second preview license being bound to the second domain ([26]), and controlling consumption of the second digital content by the first member device ([35]), where it is noted that, other than the label ‘second’, there is no recitation of any difference between the first and second domains, which are therefore interpreted as mere duplication of parts.  Moreover, in addition to the particular-model-device-domain disclosed by Messerges as above, B-G discloses domains of family/shared devices (Figure 1 and [58], Figure 25, [281]; [283]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
“The Open Mobile Alliance Digital Rights Management”, downloaded from http://www.hit.bme.hu/~jakab/edu/litr/DRM/OMA_DRM_04049925.pdf and attached as a PDF file; dated January 2007.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret M. Neubig whose telephone number is (571)270-0437.  The examiner can normally be reached on Monday-Friday, 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.M.N. /Examiner, Art Unit 3685                                                                                                                                                                                                        
/JAMES D NIGH/Senior Examiner, Art Unit 3685